NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0670n.06
                               Filed: August 5, 2005

                                                   No. 04-1388

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


HARLEY J. ROBINSON TRUST, a Michigan Trust,                        )
                                                                   )          ON APPEAL FROM THE
         Plaintiff-Appellee,                                       )          UNITED STATES DISTRICT
                                                                   )          COURT FOR THE EASTERN
v.                                                                 )          DISTRICT OF MICHIGAN
                                                                   )
ARDMORE ACRES, INC., a Michigan corporation;                       )                  MEMORANDUM
UNITED STATES OF AMERICA; STATE OF                                 )                    OPINION
MICHIGAN; MICHIGAN EMPLOYMENT                                      )
SECURITY COMMISSION,                                               )
                                                                   )
         Defendants,                                               )
                                                                   )
HENRY WOODWORTH, M.D.; MAMOUN                                      )
DABBAGH, M.D.; ROBERT NICCOLINI, M.D.,                             )
                                                                   )
         Defendants-Appellants.                                    )




BEFORE:         NORRIS and DAUGHTREY, Circuit Judges; JORDAN, District Judge.*

         PER CURIAM. Defendants, Henry Woodworth, M.D., Mamoun Dabbagh, M.D., and

Robert Niccolini, M.D., appeal the district court’s grant of summary judgment to plaintiff Harley

J. Robinson Trust (“Trust”) in this priority dispute among lien holders.

         Having carefully considered the record on appeal, the briefs of the parties, and the applicable

law, we are not persuaded that the district court erred in granting summary judgment to plaintiff.


         *
          The Honorable R. Leon Jordan, United States District Judge for the Eastern District of Tennessee, sitting by
designation.
No. 04-1388
Robinson v. Ardmore Acres

       Because the reasoning which supports summary judgment for plaintiff has been articulated

by the district court, the issuance of a detailed written opinion by this court would serve no useful

purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed

by that court in its Memorandum and Order filed on February 12, 2004.




                                                -2-